
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1484
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2011
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  improve the appeals process of the Department of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Appeals Improvement Act of
			 2011.
		2.Waiver of
			 regional office jurisdiction over incorporation of supplemental evidence into
			 previously submitted claims
			(a)WaiverSection 7104 of title 38, United
			 States Code, is amended by adding at the end the following new
			 subsection:
				
					(f)If a claimant or the claimant’s
				representative submits new evidence in support of a case for which a
				substantive appeal has been filed, such evidence shall be submitted to the
				Board directly and not to the agency of jurisdiction, unless the claimant or
				the claimant’s representative requests that the evidence be reviewed by the
				agency of jurisdiction before being submitted to the
				Board.
					.
			(b)Effective
			 dateSubsection (f) of
			 section
			 7104 of title 38, United States Code, as added by subsection
			 (a) of this section, shall apply with respect to evidence submitted
			 on or after the date that is 90 days after the date of the enactment of this
			 Act.
			
	
		
			Passed the House of
			 Representatives May 31, 2011.
			Karen L. Haas,
			Clerk.
		
	
